           Case 3:19-cv-01463-VC Document 120 Filed 01/13/21 Page 1 of 2



 1    Fred Norton (SBN 224725)
      Bree Hann (SBN 215695)
 2    Matthew W. Turetzky (SBN 280997)
      THE NORTON LAW FIRM PC
 3    299 Third Street, Ste 106
      Oakland, California 94607
 4    Telephone: (510) 906-4900
      Fax: (510) 906-4910
 5    fnorton@nortonlaw.com
      bhann@nortonlaw.com
 6    mturetzky@nortonlaw.com

 7    Attorneys for Plaintiff
      TESLA, INC.
 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11

12                                                 )
      TESLA, INC., a Delaware corporation,         )   Case No. 19-cv-01463-VC
13                                                 )
              Plaintiff,                           )   [PROPOSED] ORDER GRANTING
14                                                 )   PLAINTIFF TESLA, INC.’S MOTION TO
      v.                                           )   EXTEND CASE DEADLINES PURSUANT
15                                                 )   TO FED. R. CIV. PRO. 16(b)(4)
      GUANGZHI CAO, an individual,                 )
16                                                 )    AS MODIFIED
              Defendant.                           )
17                                                 )
                                                   )
18                                                 )

19

20

21

22

23

24

25

26

27

28
     Case No. 19-cv-01463-VC

                           PLAINTIFF TESLA, INC.’S MOTION TO EXTEND CASE DEADLINES
Case 3:19-cv-01463-VC Document 120 Filed 01/13/21 Page 2 of 2
